COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '

                                                '              No. 08-13-00265-CR
 IN RE: BILLY JOE STOFAN,
                                                '         AN ORIGINAL PROCEEDING
                              Relator.
                                                '                IN MANDAMUS
                                                '

                                                '



                                         JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Martin Muncy, Judge of the 109th District Court of Crane, Texas, and

concludes that Relator=s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this court.

       IT IS SO ORDERED THIS 11TH DAY OF SEPTEMBER, 2013.



                                     ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Rodriguez, JJ.